Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, reading a color sample shown in a first color system, obtaining region-by-attribute information indicating a first region corresponding to spot-color printing and a second region corresponding to decoration printing, the first and second regions being in the original image data corresponding to the color sample and shown in a second color system, determining a color conversion parameter for color conversion of the first region and a third region different from the first and second regions in the original image data by using the read image data, and determining a color conversion parameter for color conversion of the second region according to predetermined values shown in the second color system.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
the title has been changed to the following:
---IMAGE PROCESSING CONTROL AND COLOR ADJUSTMENT FOR REPRODUCING ORIGINALS WITH SPOT COLORS OR DECORATIVE ATTRIBUTES USING A COLOR SAMPLE---

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2020 and 08 June 2020 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of the Aoki and Oomiyama references cited in the IDS filed 13 May 2020.  See page 2 of the specification.
Applicant has not provided an explanation of relevance of references cited in the IDS filed 08 June 2021.  These are briefly discussed below.
Suzuki measures RGB values and colorimetric values of CMYK color patches on a printed color chart and calculates, for each K component value, two kinds of correlation of each of R, G and B component values with lightness component values, by using a scanner profile, and the measured RGB values and colorimetric values. Then, for each K component value, Suzuki calculates a difference in each of R, G and B components between RGB values given from the first correlations and the second correlations, both correlated with each of lightness component values, and creates correction tables for R, G and B components, to be used for correcting the scanner 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inamura et al (US 9948830 B2) disclose color estimation system 18 performs an estimation process of print colors using a combination of the ink colors (combination of solid colorimetric values L*a*b*) in the ink-color set used for printing the image (print image, reference image), when the spot color profile generation unit 14 and the reference image generation unit 17 require estimation of print colors and generation of the spot color profile table. The color estimation system 18 is supplied with the ink set used for printing the image (print image and reference image), thereby generating the spot color profile table (reference image spot color profile table) showing correlation of the colorimetric values L*a*b* which are the colors of the coordinates in the L*a*b* space, with combinations of the dot area ratios of inks in the ink-color set. Then, the color estimation system 18 supplies the generated spot color profile table to the spot color profile generation unit 14 and the reference image generation unit 17.  The reference image spot color profile table includes color-specific combinations of the dot area ratios, i.e., dot area ratios of ink colors being correlated to the colorimetric values L*a*b* corresponding to the combinations of the dot area ratios. The ink colors are the primary color inks (e.g., C, M, Y) or mixed inks made of C, M, and Y that form the spot colors. See cols. 9-10.

Chen et al (US 20130088728 A1) disclose determining a spot color formula, using a spot color editor, for providing a colorimetric match to a desired spot color in an input image, wherein the spot color is within a color space and the spot color formula includes colorant values for each color in the color space. A test image of the spot color with the determined spot color formula is printed, wherein the color composition of the spot color is analyzed by a user to determine whether desired image quality is achieved. If the desired image quality is not achieved, an updated spot color formula is determined for providing a colorimetric match to the desired spot color based on a received input from the user.  See abstract/summary.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
13 February 2021